Exhibit 10.1

August 15, 2011

Robert M. Larney

xxxxxxxxxxxxxx

xxxxxxxxxxxxxx

Dear Bob:

I am pleased to confirm our offer to you as Executive Vice President, Chief
Financial Officer, reporting to me. Your first day of employment will be on
August 30, 2011.

Your annual salary will be $475,000. Contingent upon company and individual
performance, pursuant to the Company’s Short-Term Incentive Program you will be
eligible for an annual bonus target equivalent to 70% of your annual base
salary. Since you are starting within the 2011 calendar year your 2011 bonus
will be pro-rated from your start date with the Company. In addition, you will
receive an initial annual equity grant with a value of 100% of your base salary
as determined by the Compensation Committee of the Company. The grants will be
made at the time, in the form of, and with the terms and conditions determined
by the Compensation Committee for the 2011 annual grants to the executive
management group of the Company.

In recognition of the package you are forfeiting by joining the Company, you
will receive a guaranteed bonus of $75,000 on each of your six month and twelve
month anniversaries so long as you are an employee of the Company at such times.

You are also eligible for our Executive Stock Purchase Opportunity Program. This
programs provides that for each share of CDI Common Stock that you purchase – up
to 20,000 shares – within a twenty day period following the start of your
employment, the Company will grant you 0.4 shares of time-vested deferred stock
which will vest at the rate of 20% per year over five years, so long as you
retain all the shares purchased. If at any time during the five years you sell
or transfer any of the 20,000 shares, then the remaining unvested shares of
Deferred Stock will be forfeited. Your ability to sell the shares will be
subject to CDI’s ownership and holding requirements.

You will be eligible to participate in CDI’s Employee Benefits Program. A
summary of benefits is enclosed. Information on our benefits enrollment process
will follow under separate cover. Please note that the Company reserves the
right to amend or terminate benefits and incentive plans in accordance with the
terms of those plans.

Your employment will also be subject to the Employment Agreement enclosed. You
will be eligible for participation in the Executive Severance Program, which
principally involves a one-year severance and is described in more detail in the
enclosed document on the topic. However, notwithstanding the program document,
you will be eligible for the Executive Severance Program after 90 days of
service.

Please also note that this offer is contingent on satisfactory results (as
determined by the Company in its sole discretion) from a background check and
drug test. Enclosed is an authorization to perform the background check. We will
also provide to you the information necessary to complete your drug test.



--------------------------------------------------------------------------------

Bob, I look forward to having you join my leadership team and the CDI Team
generally and contributing to our business decisions as we develop and implement
the next phase of the company’s growth. Please acknowledge your acceptance of
this offer in the space provided below and sign the accompanying Employment
Agreement.

Sincerely,

/s/ Paulett Eberhart

Paulett Eberhart

President and CEO

ACCEPTANCE ACKNOWLEDGEMENT

 

        /s/ Robert M. Larney

    Date 8/15, 2011 Robert M. Larney    